Case: 12-20216       Document: 00512181465         Page: 1     Date Filed: 03/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2013

                                       No. 12-20216                        Lyle W. Cayce
                                                                                Clerk

CHRISTOPHER J. EMERSON,

                                                  Plaintiff - Appellant
v.

RICK THALER,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2367


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appellant Christopher Emerson, a Texas prisoner, appeals the district
court’s dismissal of his complaint seeking DNA testing under 42 U.S.C. § 1983.
For the reasons stated below, we AFFIRM the dismissal.
                     I. Facts and Procedural Background
       Christopher Emerson (“Emerson”), Texas prisoner #451863, was convicted
of an October 1985 aggravated sexual assault in case number 439,551 in the
351st State District Court of Harris County, Texas, and sentenced to 35 years

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20216     Document: 00512181465     Page: 2    Date Filed: 03/20/2013



                                  No. 12-20216

in prison. Emerson v. State, 756 S.W.2d 364, 365 (Tex. App. 1988). The
judgment was affirmed on direct appeal. Id. at 370. Emerson was separately
convicted of a second sexual assault in a November 1985 incident involving the
same victim in the 177th State District Court of Harris County, Texas. See
Emerson v. State, 1990 WL 144054, at *3, *6, *9 (Tex. App. 1990) (affirming
conviction). However, the Texas Court of Criminal Appeals overturned the
second conviction based on Batson v. Kentucky, 476 U.S. 79 (1986), see Emerson
v. State, 820 S.W.2d 802, 803-05 (Tex. Crim. App. 1991), and later held that
Emerson was entitled to a new trial due to Batson violations, see Emerson v.
State, 851 S.W.2d 269, 274-75 (Tex. Crim. App. 1993). Nothing in the record
indicates that Emerson was ever retried for this offense.
      In June 2011, proceeding pro se and in forma pauperis (IFP), Emerson
filed a civil rights complaint under § 1983, seeking an order to have federal
marshals seize evidence from his state conviction and to have a federal
laboratory perform DNA testing on three pubic hairs and two checkbooks.
Emerson asserted that Texas had withheld the pubic hairs during his trial, and
that one checkbook was introduced at his trial in case number 439,551 and a
second checkbook was introduced at his trial in case number 439,552, which he
argued proves that the evidence was fabricated.        He stated that he had
requested DNA testing of the pubic hairs from the 177th State District Court in
June 2007 and January 2008 but did not receive a response from the state court.
Emerson asserted that Texas’s refusal to subject the evidence to DNA testing
violated his constitutional rights.
      With regard to the testing of the checkbooks, the district court determined
that Emerson had failed to allege a violation of his rights because Emerson did
not indicate that he sought testing of the checkbooks in state court. The court
also found that Emerson failed to allege a violation with regard to the requested
DNA testing of the pubic hairs because he had filed his motion in the 177th

                                       2
    Case: 12-20216      Document: 00512181465       Page: 3    Date Filed: 03/20/2013



                                    No. 12-20216

State District Court, the court in which his conviction was overturned, rather
than in the 351st State District Court, the convicting court in the offense for
which he is imprisoned. The district court dismissed Emerson’s complaint with
prejudice as frivolous or for failure to state a claim pursuant to 28 U.S.C. §
1915(e)(2)(B).
      Emerson filed a motion to alter or amend the judgment and for relief from
the judgment pursuant to Federal Rules of Civil Procedure 59(e) and 60(b). He
argued that the district court failed to consider his two exhibits–pictures of the
checkbooks–and that the three pubic hairs were relevant to case number
439,551, the case for which he is imprisoned. He asserted that he sought DNA
testing of the three pubic hairs and the checkbooks in the 177th District Court,
because jurisdiction in the case was transferred to the 177th District Court. The
district court denied that motion, restating that Emerson was not entitled to
DNA testing under state law because he did not file a motion for such testing in
the correct court. Emerson here appeals the dismissal of his complaint.
                                  II. Discussion
      Under § 1915(e)(2)(B), a district court shall dismiss a complaint filed by
a plaintiff proceeding IFP if it is frivolous or fails to state a claim on which relief
may be granted. Where, as here, a district court dismisses the complaint both
as frivolous and for failure to state a claim, this court reviews the decision de
novo. Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). To determine
whether the complaint states a claim, this court applies the same standard used
in reviewing a dismissal under Federal Rule of Civil Procedure 12(b)(6) and will
uphold a dismissal if, “taking the plaintiff’s allegations as true, it appears that
no relief could be granted based on the plaintiff's alleged facts.”           Id.   To
withstand dismissal, a plaintiff must plead “enough facts to state a claim to
relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
570 (2007).

                                          3
     Case: 12-20216        Document: 00512181465          Page: 4     Date Filed: 03/20/2013



                                        No. 12-20216

       On appeal, Emerson contends that the district court erred in dismissing
his case, which he argues is indistinguishable from Skinner v. Switzer, 131 S. Ct.
1289 (2011). Liberally construing his arguments, he asserts that because he
futilely pursued DNA testing in state court, he has stated a § 1983 claim that the
state court procedures violate his procedural due process rights and that he is
entitled to DNA testing.1
       To state a claim under § 1983, a plaintiff must allege that there was a
violation of a right secured by the Constitution or laws of the United States and
that the deprivation was committed by a person acting under the color of state
law. See Sw. Bell Tel., LP v. City of Houston, 529 F.3d 257, 260 (5th Cir. 2008).
Although states are under no obligation to provide mechanisms for post-
conviction relief, when they choose to do so, the procedures they create must
comport with due process and provide litigants with a fair opportunity to assert
their state-created rights. See Evitts v. Lucey, 469 U.S. 387, 393 (1985). Texas
has created a right to post-conviction DNA testing in Article 64 of the Texas
Code of Criminal Procedure. Thus, “[w]hile there is no freestanding right for
a convicted defendant to obtain evidence for post-conviction DNA testing, Texas
has created such a right, and, as a result, the state provided procedures must
be adequate to protect the substantive rights provided.” Elam v. Lykos, 470 F.
App’x 275, 276 (5th Cir. 2012) (unpublished) (citing Skinner, 131 S.Ct. at 1293;
Dist. Att’y’s Office for Third Jud. Dist. v. Osborne, 557 U.S. 52, 67-69 (2009)).




       1
         There is no substantive due process right to post-conviction DNA testing. Skinner,
131 S. Ct. at 1293; Dist. Att’y’s Office for Third Jud. Dist. v. Osborne, 557 U.S. 52, 74 (2009).
To the extent that Emerson raises other claims of violations of his rights, which are listed in
his complaint but not briefed on appeal, Emerson has abandoned those arguments. In any
event, those claims of Brady violations, prosecutorial misconduct and actual innocence, which
necessarily imply the invalidity of his conviction, are not cognizable under § 1983 but must be
brought in a habeas petition. See Skinner, 131 S. Ct. at 1298-1300; Osborne, 557 U.S. at 66-67;
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

                                               4
    Case: 12-20216      Document: 00512181465       Page: 5    Date Filed: 03/20/2013



                                    No. 12-20216

      Article 64 of the Texas Code of Criminal Procedure permits a convicted
defendant to move in “the convicting court” for DNA testing of evidence that was
“secured in relation to the offense that is the basis of the challenged conviction
and was in possession of the state during the trial of the offense.” Tex. Code
Crim. Proc. art. 64.01(a-1), (b). Article 64 allows the state court to order testing
if it finds that: (1) the unaltered evidence is available for testing; (2) identity was
at issue in the case; (3) the convicted person establishes by a preponderance of
the evidence that he would not have been convicted if DNA testing provided
exculpatory results; and (4) the motion is not made to delay the execution of a
sentence. Id. art. 64.03(a). Emerson alleges that he filed motions for DNA
testing in state court, and received no response to his motions.
      In Skinner, the Supreme Court held that post-conviction claims for access
to evidence for DNA testing can be brought under § 1983, but did not set forth
standards for analyzing the merits of such claims. See 131 S. Ct. at 1298-99,
1300. Though there is generally no exhaustion requirement for § 1983 claims,
Osborne, 557 U.S. at 71, Osborne states that “Federal courts may upset a State’s
post-conviction relief procedures only if they are fundamentally inadequate to
vindicate the substantive rights provided,” id. at 69. In Skinner and post-
Skinner cases analyzing DNA testing claims under § 1983, the prisoner seeking
testing was challenging the denial by the state courts of his requests for DNA
testing. See Skinner, 131 S. Ct. at 1295-96 (describing the Texas courts’ denials
of Skinner’s motions for DNA testing); Elam, 470 F. App’x at 275 (stating that
the Texas court denied Elam’s motion for DNA testing); Garcia v. Castillo, 431
F. App’x 350, 353 (5th Cir. 2011) (unpublished) (stating that the Texas courts
denied Leal’s motion for DNA testing). Here, Emerson has received no denial.
Though he argues that the state procedures proved futile because he did not
receive a disposition of his motions, he does not state in his pleadings or brief


                                          5
     Case: 12-20216       Document: 00512181465          Page: 6     Date Filed: 03/20/2013



                                       No. 12-20216

that after the state court failed to respond to his motions for DNA testing, he
took any action to obtain a disposition from the state court by, for example, re-
urging his motion or filing for a writ of mandamus with a higher state court.
There could perhaps be a case where a state’s non-action despite the litigant’s
efforts could be taken as an effective denial of the relief sought, but Emerson
has not alleged that he took any action in the state court beyond initially filing
the motions. Stating allegations that he filed motions for DNA testing in state
court and has received no response is not sufficient to state a claim that the
Texas state procedures governing DNA testing are fundamentally inadequate
and require federal court intervention in the state post-conviction framework.
See Osborne, 557 U.S. at 69, 70-71. Because the state has not actually denied
his motions for DNA testing, Emerson’s claim that Texas violated his due
process rights by denying him DNA testing was correctly dismissed for failure
to state a claim.2
       Emerson’s additional assertion that the district court violated his right to
proceed before a magistrate judge is meritless.                 The district court “may”
designate a magistrate judge to hold a hearing and handle certain matters. 28
U.S.C. § 636(b)(1)(A)-(B). The court is not required to do so. Additionally,
because the record does not reveal any attempt by Emerson to amend his




       2
        Additionally, we note that Emerson has named Rick Thaler, the warden of the prison,
as the defendant, who he admits did not deny him the DNA testing he seeks and has no
authority over nor custody of the evidence he seeks to have tested. Previous cases analyzing
DNA testing claims under § 1983 involve actions against the custodians of the evidence. See
Skinner, 131 S. Ct. at 1295-96 (stating that Skinner named as the defendant “the District
Attorney whose office prosecuted Skinner and has custody of the evidence Skinner would like
to have DNA tested”); id. at 1293 (collecting federal circuit cases analyzing DNA testing claims
under § 1983); Elam, 470 F. App’x at 275 (naming the district attorney as the defendant);
Garcia, 431 F. App’x at 350 (naming a state crime lab and its employees as defendants).
Because Thaler does not have custody of the evidence and had no role in granting or denying
Emerson the DNA testing he sought, Thaler is not the proper defendant.

                                               6
    Case: 12-20216     Document: 00512181465      Page: 7   Date Filed: 03/20/2013



                                  No. 12-20216

complaint, his assertion that the district court prevented him from amending his
complaint is meritless.
                                III. Conclusion
      For the foregoing reasons, the district court’s dismissal of Emerson’s
complaint pursuant to § 1915(e)(2)(B) is AFFIRMED.
      The district court’s dismissal of Emerson’s 1983 complaint as frivolous and
for failure to state a claim counts as a strike for purposes of § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Emerson is
CAUTIONED that if he accumulates three strikes, he will not be able to proceed
IFP in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See 28
U.S.C. § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        7